Order filed October 26, 2011




                                                       In The
                                 Fourteenth Court of Appeals
                                               NO. 14-10-00685-CR

                                  CHARLOTTE CARIO BUSSEY, Appellant

                                                   V.
                                       THE STATE OF TEXAS, Appellee

                                    On Appeal from the 284th District Court
                                          Montgomery County, Texas
                                    Trial Court Cause No. 09-07-07276-CR

                                                     ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and 34.6(g)(2), that it
must inspect the original of (1) State's Exhibit #3 (Audiotape) , (2) State's Exhibit #4 (Videotape), (3)
State's Exhibit #5 (Audiotape), (4) State's Exhibit #6 (Videotape) and (5) State's Exhibit #13 (Videotape).

       The clerk of the 284th District Court is directed to deliver to the Clerk of this court the original of (1)
State's Exhibit #3 (Audiotape), (2) State's Exhibit #4 (Videotape), (3) State's Exhibit #5 (Audiotape), (4) State's
Exhibit #6 (Videotape) and (5) State's Exhibit #13 (Videotape), on or before November 4, 2011. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original of (1) State's Exhibit #3
(Audiotape) , (2) State's Exhibit #4 (Videotape), (3) State's Exhibit #5 (Audiotape), (4) State's Exhibit #6
(Videotape) and (5) State's Exhibit #13 (Videotape), to the clerk of the 284th District Court.




                                                       PER CURIAM